DETAILED ACTION
RE: Wang et al.
1.	Applicant’s supplemental response filed on 5/20/2022 is acknowledged and entered. Claims 31, 32, 34 and 35 are pending. Claims 1-30, 33 and 36-50 are canceled.
2.	The amendment to the specification filed on 5/2/2022 is not entered as the application as filed does not provide clear support for the IMGT numbering. 
3.	Claims 31, 32, 34 and 35 are allowed.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 5/2/2022 has been considered by the examiner.

	EXAMINER’S REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
The prior art neither teaches nor suggests an antibody that binds to human CD47, and comprises a VH CDR1, a VH CDR2, and a VH CDR3 of SEQ ID NO: 31, and a VL CDR1, a VL CDR2, and a VL CDR3 of SEQ ID NO: 32, wherein the VH CDR1, the VH CDR2, the VH CDR3, the VL CDR1, the VL CDR2, and the VL CDR3 are according to Kabat numbering scheme. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/HONG SANG/Primary Examiner, Art Unit 1643